Citation Nr: 0122160	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for a post 
operative left knee disorder, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for a post 
operative right knee disorder, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1975 
and from October 1975 to June 1993.  

The appeal arises from the January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying increased ratings for low back, 
left knee, and right knee disorders, rated 20 percent, 10 
percent, and 10 percent disabling, respectively. 

The veteran in a September 2000 submission requested a 
personal hearing before a hearing officer at the RO.  
However, in his December 2000 VA Form 9 he canceled his 
request for that hearing.  



REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The service-connected low back disorder is classified as a 
lumbosacral strain with disc herniation and bulging.  Low 
back surgery has not been performed. 

During service in May 1982 the veteran underwent arthroscopic 
examination of the right knee for assessed internal 
derangement.  Upon arthroscopic examination the veteran was 
found to have no debris in the knee, intact menisci, anterior 
cruciate ligament intact, and no varus or valgus instability 
found under general anesthesia.  McMurray's, Drawer, and 
Lachman tests were negative.  

In February 1990 the veteran underwent arthroscopic 
examination of the left knee for pain and a loose body in the 
knee.  Some cartilaginous loose bodies were removed, and the 
underbody of the patella was debrided to a smooth border.  
The operative diagnosis was Grade III chondromalacia of the 
left patella.  

VA clinical treatment records from 1993 and thereafter show 
intermittent treatment for the veteran's low back and knees, 
with complaints of pain and giving way in the knees, and of 
persistent pain in the low back which was occasionally 
disabling, and which was associated with radiating pain and 
numbness in both lower extremities.  In a February 1999 
request for re-evaluation of his disorders of the knees and 
back, the veteran reported treatment at the VA outpatient 
clinic in Jacksonville, Florida, from July 1993 to December 
1997; treatment at the VA medical center (VAMC) at Hampton, 
Virginia, from December 1997 to August 1998; and treatment at 
the VA outpatient clinic in Winston-Salem, North Carolina, 
from October 1998 to the present.  A review of the claims 
folder reflects that all records of clinical treatment from 
the VA outpatient clinic in Jacksonville, Florida, from July 
1993 to December 1997 were not requested and associated with 
the claims folder.  Treatment records from that period within 
the claims folder are only dated in 1993, and no requests for 
those records were made by the RO after 1994.  Medical 
records concerning a veteran which are in the VA's possession 
at the time a determination is made about his or her claim 
will be considered to be evidence which was in the record 
before the adjudicators at the time of the final decision, 
regardless of whether such records were actually before the 
adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 (1992), 
Damrel v. Brown, 6 Vet. App. 242 (1992).  Accordingly, remand 
is necessary to obtain those Jacksonville VA outpatient 
clinic records prior to adjudication of the veteran's claims.  

Following obtaining such records, a contemporaneous VA 
orthopedic examination of the veteran's back and knees must 
be conducted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
While the Board recognizes that a thorough VA examination was 
conducted in June 1999, such examination was not informed by 
the entire medical record, and by the time additional VA 
records are obtained the June 1999 examination will no longer 
be contemporaneous.  

To appropriately rate the low back disorder, criteria under 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine, under Diagnostic Code 5293, for intervertebral disc 
syndrome, and under 5295, for lumbosacral strain, must all be 
considered, with the most favorable rating assigned which 
corresponds to the severity of the veteran's disorder under 
any of these rating codes.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a (2000).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include pain on undertaking motion, weakened movement, excess 
fatigability, and incoordination.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered when a disability is evaluated under Diagnostic 
Code 5293, for intervertebral disc syndrome. VA O.G.C. Prec. 
Op. No. 36-97 (Dec. 12, 1997).

Regarding the veteran's knee disorders, the Board notes the 
while they are currently rated under Diagnostic Code 5257 for 
recurrent subluxation or lateral instability, they may also 
be rated under Diagnostic Codes 5260 or 5261 based on 
limitation of motion, including limitation of motion due to 
pain.  The provisions of 38 C.F.R. §§ 4.40 and 4.45, for 
assigning higher disability based on greater limitation of 
function due to pain, are also for application in determining 
the level of disability to be assigned to the veteran's knee 
disorders. DeLuca.  

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating under those diagnostic codes or that there be 
painful motion.


The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder all records of 
treatment from July 1993 to December 1997 
from the VA outpatient clinic in 
Jacksonville, Florida.  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left and right 
knee disorders and low back disorder 
since October 2000, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
for these disorders should then be 
requested and associated with the claims 
folder. 

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the degree of severity of his 
service-connected low back and knee 
disorders.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The knees and 
low back must be examined without any 
braces or assistive devices.  Any braces 
or assistive devices used by the veteran 
should, however, be described in the 
examination report.  All pertinent 
clinical findings should be reported in 
detail.  The examiner should ascertain 
the nature and extent of any arthritis.  

Regarding the knee disorders, all 
findings must be reported separately for 
each knee.  The examiner should note any 
subluxation and/or instability.  If 
subluxation or instability is present, 
the examiner should state whether it is 
less than slight, slight, moderate, or 
severe in degree.  Limitation of motion 
of the knee in both flexion and extension 
should be specified in degrees.  A full 
range of motion of the knee is zero 
degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II 
(2000).  

Regarding the low back disorder, the 
examiner should report the veteran's 
ranges of motion in the lumbar spine in 
degrees, and, state whether there is 
less than slight, slight, moderate, or 
severe limitation of motion of the 
lumbar spine.  The examiner should also 
report whether the veteran has 
lumbosacral strain which is severe, 
manifested by listing of the whole spine 
to opposite side, positive Goldthwait's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritis 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion; or 
which is less than severe, with muscle 
spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in 
standing position; or which is 
manifested only by characteristic pain 
on motion; or which is manifested only 
by subjective symptoms. 

The examiner should express an opinion 
as to whether lumbar intervertebral disc 
syndrome is pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief; 
or whether it is severe, with recurring 
attacks and intermittent relief; or 
whether it is moderate, with recurring 
attacks; or whether it is mild.

For each knee disorder and for the low 
back disorder, the examiner should 
comment on the effects of the service-
connected disorder upon the veteran's 
ordinary activity and how any pain 
impairs him functionally, particularly in 
the work-place, including, specifically, 
the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000), as 
applicable.
 
4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.
 
5.  The RO should then readjudicate the 
appealed increased rating claims.  
Separate disability ratings for 
instability and arthritis must be 
considered for each knee, as explained in 
the body of this Remand, pursuant to 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  If 
the determination remains to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


